Title: Thomas Jefferson to John T. Mason (1765–1824), 18 August 1814
From: Jefferson, Thomas
To: Mason, John T. (1765–1824)


          Dear Sir  Monticello Aug. 18. 14.
          Your letter of May 5. was handed me by Dr Wallace on the 25th of June, & I have added to the delay of answering it by waiting the arrival of the specimens of mrs Mason’s skill in manufactures which your letter mentd. these (after various accidents of delay immaterial to explain) arrived yesterday, and excite the admiration of us all. they prove that mrs Mason is really a more dangerous adversary to our British foes, than all our Generals. these attack the hostile armies only, she the source of their subsistence. what these do counts nothing
			 because they take one day & lose another: what she does counts double, because what she takes from the enemy is added to us. I hope too she will have more followers than our Generals, but few
			 rivals I fear. these specimens exceed any thing I saw during the revolutionary war, altho’ our ladies of that day turned their whole efforts to these objects, & with great praise &
			 success.
			 the endeavors which Dr Wallace informed you we were making in the same line, are very humble indeed. we have not as yet got beyond the cloathing of our laborers. we hope indeed soon to begin finer fabrics,
			 and for
			 higher uses, but these will probably be confined to cotton &
			 wool.
			 our Spinning Jennies working from 24. to 40. spindles
			 each, produce
			 an
			 impatience of the single thread of the flax-wheel. 2.
			 oz.
			  of cotton, for each spindle is a moderate days work; and these, the simplest of machines, are made by our country joiners & kept in order by our overseers. very
			 different from the clock-work of
			 Arkwright’s machines
			 whose tooth & pinion work requires a clockmaker to make & keep in repair.
			 I have
			 lately also seen
			 the improvement of the loom by Janes, the most beautiful machine I have ever seen; wherein the hand which pulls the batten moves the shuttle, the treadles, the temples, the web and cloth beams, all at the same time: so that a
			 person with one hand, & without feet, or using only one hand, may weave as well as with all their members. I am endeavoring to procure this improvement also. these cares are
			 certainly more
			 pleasant than those of the state; and were happiness the only legitimate object the public councils would be deserted. that corvée once performed however the independant happiness of domestic life may rightfully be sought & enjoyed.
			 mrs Randolph joins me in thanks and friendly respects to mrs Mason, and I add assurances of constant esteem & affection to yourself.
          Th:
            Jefferson
        